Title: To Thomas Jefferson from William Duane, 7 January 1802
From: Duane, William
To: Jefferson, Thomas


          
            Sir,
            Washington, Jan. 7th, 1802
          
          The appearance of the Indian Chiefs in the House of Representatives this morning, has revived in my mind a subject upon which I have long reflected, and concerning which it was my purpose long since to have taken the liberty of addressing you.
          A consciousness of the superiority of the Whites, has at all times prevailed among the Indians, and influenced them much more than the generally received notions, that they felt a consciousness of their superiority over the Whites.
          To remove their prejudices would I respectfully presume be the most effectual mode of rendering them happy, securing their attachment to us, and for ever depriving European nations of their instrumentality.
          This I conceive might be affected by provisions for allowing each of the Indian Nations, a Representative in the Congress of the United States, under such limitations and conditions as would give them a due sense of their consequence in the American nation, and the common blessings and advantages which would accrue to them, by their incorporation with a nation so important, and under circumstances perfectly analogous to their own ideas of delegation.
          I will not enter into a detail of the form of producing this momentous change. I flatter myself that the difficulties would be trivial, and the expence inconsiderable, compared with the advantages which it would produce to the Indians and to the Union.
          
          I can only just add, that this subject being mentioned a considerable time since to a Canadian Englishman, he deprecated the idea, and solicited earnestly that it might not be mentioned as it would destroy the British influence for ever, and throw the Fur trade wholly into the States.
          I am, Sir, Your faithful and respectful Servt
          
            Wm Duane
          
        